DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 10/24/2022, the following represents the changes from the previous claims: Claims 1, 10, and 15 were amended, claim 4 was canceled and Claim 22 is new. Claims 1-3 and 5-25 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wills (US Patent Publication 2019/0335713) in view of Reinke et al. (US 6,354,970), Tucker (US Patent Publication 2015/0342146), and Stebbins (US 5,588,648).
	a. Regarding claim 1, Wills teaches a pet toy comprising a body configured to be positioned within a first launcher 100 including a first body portion 210 on a first end and a second body portion 210 on an opposite second end [two outer members 210 [0055]], the first body portion including a first truncated sphere having a first truncated portion, and the second body portion including a second truncated sphere having a second truncated portion the first body portion and the second body portion being joined by a transition at the first and second truncated portions [the two or more outer members of the core include outer surfaces forming a spherical-like exterior shape with one or more channels [0015]; The outer members 210 include outer surfaces 212 forming a spherical-like exterior shape with one or more channels 214 [0056] FIG. 3].
	Wills does not specifically teach the second body portion being a different size than the first body portion and the first body portion and the second body portion are joined at the first and second truncated portions. Reinke teaches the second body portion being a different size than the first body portion and the first body portion and the second body portion are joined at the first and second truncated portions [FIG. 6] for the purpose of providing a ball that is simple and easy to manufacture having a second body portion that is a different size than a first body portion and the body portions joined at first and second truncated portions so that the ball provides better curving action and reduced wobble when thrown.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills to include the second body portion being a different size than the first body portion and body portions joined at the first and second truncated portions as taught by Reinke because doing so would have provided a ball that is simple and easy to manufacture having a second body portion that is a different size than a first body portion and the body portions joined at first and second truncated portions so that the ball provides better curving action and reduced wobble when thrown.
	Wills in view of Reinke does not specifically teach the first body portion sized and configured to be positioned within a first launcher and the second body portion that is a different size than a first body portion sized and configured to be positioned within a second launcher. Tucker teaches a first body portion sized and configured to be positioned within a first launcher 1116 and a second body portion that is a different size than a first body portion sized and configured to be positioned within a second launcher 1116’ [first and second at least partially spherical structures 1116, 1116′ are designed to snap-fit around a substantially standard tennis ball and a substantially non-standard sized tennis ball [0096]; by placing a ball in only one of the first and second at least partially spherical structures 1116, 1116′ [0101]] for the purpose of providing a first launcher designed to hold a first body portion and a second launcher designed to hold a second body portion that is a different size than a first body portion for engaging and throwing a body without contacting dog saliva.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke to include the first body portion sized and configured to be positioned within a first launcher and the second body portion that is a different size than a first body portion sized and configured to be positioned within a second launcher as taught by Tucker because doing so would have provided a first launcher designed to hold a first body portion and a second launcher designed to hold a second body portion that is a different size than a first body portion for engaging and throwing a body without contacting dog saliva.
Wills in view of Reinke and Tucker does not specifically teach a concave curved transition. Stebbins teaches concave curved transition 22 [recessed channels 22 on the surface of the body 12 for better aerodynamic performance of the ball, col. 5 lines 52-54, FIGS. 1-3] for the purpose of providing a ball with truncated body portions joined by a concave curved transition to create a grip pattern and to disrupt laminar air flow for better aerodynamic performance of the ball.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke and Tucker to include a concave curved transition as taught by Stebbins because doing so would have provided a ball with truncated body portions joined by a concave curved transition to create a grip pattern and to disrupt laminar air flow for better aerodynamic performance of the ball. 
 	b. Regarding claim 2, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Reinke) the pet toy of claim 1, wherein the first truncated sphere has a first diameter, the second truncated sphere has a second diameter, and the second diameter is larger than the first diameter [FIG. 6].
	c. Regarding claim 3, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Reinke) the pet toy of claim 2 having the ratio of the first diameter to the second diameter [FIG. 6]. Wills in view of Reinke and Tucker does not specifically teach the ratio is about 4:5. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke, Tucker, and Stebbins to include a ratio of the first diameter to the second diameter that is about 4:5 because doing so would have provided a ball with a second body portion that is a different size than a first body portion by a ratio suitable to provide better curving action and reduced wobble when thrown from a first launcher or a second launcher designed to hold each body portion and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  
d. Regarding claim 5, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Wills) the pet toy of claim 1 wherein first body portion 210 and second body portion 210 are bulbous portions and there are no other bulbous portions on the body [the two or more outer members of the core include outer surfaces forming a spherical-like exterior shape with one or more channels [0015]; The outer members 210 include outer surfaces 212 forming a spherical-like exterior shape with one or more channels 214 [0056] FIG. 3].
e. Regarding claim 9, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Tucker) a system comprising the pet toy of claim 1 comprising at least one of the first launcher 1116 and the second launcher 1116’ [first and second at least partially spherical structures 1116, 1116′ are designed to snap-fit around a substantially standard tennis ball and a substantially non-standard sized tennis ball [0096]].

4. 	Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wills (US Patent Publication 2019/0335713) in view of Reinke et al. (US 6,354,970), Tucker (US Patent Publication 2015/0342146), and Stebbins (US 5,588,648) as applied to claim 1 above, and further in view of Rose (US 5,879,251).
a. Regarding claim 6, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Wills) the pet toy of claim 1 wherein first body portion 210 and second body portion 210 are formed by a first section and a second section [the two or more outer members of the core include outer surfaces forming a spherical-like exterior shape with one or more channels [0015]; The outer members 210 include outer surfaces 212 forming a spherical-like exterior shape with one or more channels 214 [0056] FIG. 3]. Wills in view of Reinke, Tucker, and Stebbins does not specifically teach the first body portion formed by a first portion of the first section and a first portion of the second section, the second body portion formed by a second portion of the first section and a second portion of the second section. Rose teaches first body portion 170 and second body portion 170’ are formed by a first section 110 and a second section, the first body portion formed by a first portion 130 of the first section 110 and a first portion 150 of the second section, the second body portion formed by a second portion 130’ of the first section and a second portion 150’ of the second section [FIGS. 2, 4] for the purpose of providing a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke, Tucker, and Stebbins to include the first body portion formed by a first portion of the first section and a first portion of the second section and the second body portion formed by a second portion of the first section and a second portion of the second section as taught by Rose because doing so would have provided a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.  
b. Regarding claim 7, Wills in view of Reinke, Tucker, Stebbins, and Rose teaches (references to Rose) the pet toy of claim 6 having the first section 110 and the second section connected by at least one connecting piece 160 [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8; FIGS. 2, 4] and the body includes at least one aperture between the first section and the second section [an opening between terminal end 132 of the end piece 130 of said first piece of material 110 and the neck 122 of said first piece of material 110, col. 5 lines 21-24].

5. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wills (US Patent Publication 2019/0335713) in view of Reinke et al. (US 6,354,970), Tucker (US Patent Publication 2015/0342146), and Stebbins (US 5,588,648) as applied to claim 1 above, and further in view of Oblack et al. (US Patent Publication 2014/0053787).
a. Regarding claim 8, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Wills) the pet toy of claim 1 wherein first body portion 210 has a first diameter and second body portion 210 has a second diameter. Wills in view of Reinke, Tucker, and Stebbins teaches (references to Reinke) the pet toy of claim 1 wherein the second body portion has a second diameter which is larger than the first diameter [FIG. 6].
Wills in view of Reinke, Tucker, and Stebbins does not specifically teach the body has a first body portion with a first diameter and a second body portion with a second diameter and a height larger than each of the first diameter and the second diameter and smaller than the combination of the first diameter and the second diameter. Oblack teaches body 90 has a first body portion 94 that has a first diameter and a second body portion 94 [pair of hemispherical end caps 94 [0052]] that has a second diameter and a height larger than each of the first diameter and the second diameter and smaller than the combination of the first diameter and the second diameter [FIGS. 15 and 16] for the purpose of providing a pet toy with a body including a first body portion including a first truncated sphere and a second body portion including a second truncated sphere to produce a unique and unpredictable tumbling action when the toy is thrown to add enjoyment and reflex training when used to play with or exercise pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke, Tucker, and Stebbins to include a body that has a first body portion with a first diameter and a second body portion with a second diameter and a height larger than each of the first diameter and the second diameter and smaller than the combination of the first diameter and the second diameter as taught by Oblack because doing so would have provided a pet toy with a body including a first body portion including a first truncated sphere and a second body portion including a second truncated sphere to produce a unique and unpredictable tumbling action when the toy is thrown to add enjoyment and reflex training when used to play with or exercise pets.

6. 	Claims 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose (US 5,879,251) in view of Reinke et al. (US 6,354,970) and Stebbins (US 5,588,648).
a. Regarding claim 10 Rose teaches a pet toy comprising a body including a first section 110 and a second section [FIGS. 2, 4], each of the first section and the second section including a first portion and a second portion, the first section and the second section forming a first body portion 170 on a first end of the body and a second body portion 170’ on an opposite second end of the body, the first body portion 170 and second body portion 170’ being spheres [spherical balls 170 and 170' shown in FIG. 4, col. 5 lines 61-62], the first body portion formed by the first portion 130 of first section 110 and the first portion 150 of the second section, second body portion 170’ formed by the second portion 130’ of the first section and the second portion 150’ of the second section.
	Rose does not specifically teach the first body portion and the second body portion being truncated spheres of different sizes joined by a transition at their respective truncated portions. Reinke teaches the first body portion and the second body portion being truncated spheres of different sizes joined at their respective truncated portions [FIG. 6] for the purpose of providing a ball that is simple and easy to manufacture having a second body portion that is a different size than a first body portion and the body portions joined at first and second truncated portions so that the ball provides better curving action and reduced wobble when thrown.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rose to include the first body portion and second body portion being truncated spheres of different sizes joined at their respective truncated portions as taught by Reinke because doing so would have provided a ball that is simple and easy to manufacture having a second body portion that is a different size than a first body portion and the body portions joined at first and second truncated portions so that the ball provides better curving action and reduced wobble when thrown.
Rose in view of Reinke does not specifically teach a concave curved transition. Stebbins teaches concave curved transition 22 [recessed channels 22 on the surface of the body 12 for better aerodynamic performance of the ball, col. 5 lines 52-54, FIGS. 1-3] for the purpose of providing a ball with truncated body portions joined by a concave curved transition to create a grip pattern and to disrupt laminar air flow for better aerodynamic performance of the ball.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rose in view of Reinke to include a concave curved transition as taught by Stebbins because doing so would have provided a ball with truncated body portions joined by a concave curved transition to create a grip pattern and to disrupt laminar air flow for better aerodynamic performance of the ball.
b. Regarding claim 11, Rose in view of Reinke and Stebbins teaches (references to Rose) the pet toy of claim 10, wherein the first section 110 and the second section [FIGS. 2, 4]. Rose further teaches the first section and the second section are separate pieces which are attached to each other [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8].
c. Regarding claim 12, Rose in view of Reinke and Stebbins teaches (references to Rose) the pet toy of claim 10, having the first section 110 and the second section [FIGS. 2, 4]. Rose further teaches the first section and the second section have been manufactured as one unitary piece 100 [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8].
d. Regarding claim 13, Rose in view of Reinke and Stebbins teaches (references to Rose) the pet toy of claim 10 wherein first body portion 170 includes a first spherical cap 140 having a first diameter and second body portion 170’ includes a second spherical cap 140’ [FIG. 2]. Rose in view of Reinke and Stebbins teaches (references to Reinke) the pet toy of claim 10 wherein the second diameter is larger than the first diameter [FIG. 6].
e. Regarding claim 14, Rose in view of Reinke and Stebbins teaches (references to Rose) the pet toy of claim 10 wherein the first section and the second section are connected by at least one connecting piece 160 [FIGS. 2, 4]. Rose further teaches the body includes at least one aperture between the first section and the second section [an opening between terminal end 132 of the end piece 130 of said first piece of material 110 and the neck 122 of said first piece of material 110, col. 5 lines 21-24].

7. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wills (US Patent Publication 2019/0335713) in view of Reinke et al. (US 6,354,970), Tucker (US Patent Publication 2015/0342146), and Stebbins (US 5,588,648) as applied to claim 1 above, and further in view of Holmes et al. (US 4,153,248).
a. Regarding claim 22, Wills in view of Reinke, Tucker, and Stebbins teaches (references to Wills) the pet toy of claim 1 having the first truncated sphere 210 and the second truncated sphere 210 [the two or more outer members of the core include outer surfaces forming a spherical-like exterior shape with one or more channels [0015]; The outer members 210 include outer surfaces 212 forming a spherical-like exterior shape with one or more channels 214 [0056] FIG. 3]. Wills in view of Reinke, Tucker, and Stebbins does not specifically teach the first truncated sphere is more than half of a sphere, and the second truncated sphere is more than half of a sphere. Holmes teaches first truncated sphere 11 is more than half of a sphere, and second truncated sphere 12 is more than half of a sphere [ball construction 10 consists of two spherical ball segments 11 and 12, col. 1 lines 51-52] for the purpose of providing a ball consisting of two connected spherical sections designed have a very erratic bounce to be more challenging than an ordinary spherical ball. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Wills in view of Reinke, Tucker, and Stebbins to include  the first truncated sphere that is more than half of a sphere and the second truncated sphere that is more than half of a sphere as taught by Holmes because doing so would have provided a ball consisting of two connected spherical sections designed have a very erratic bounce to be more challenging than an ordinary spherical ball. 

Response to Arguments
8.	Applicant’s arguments from the response filed on 10/24/2022, see pages 7-8, with respect to the rejection of claims 1 and 10 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Stebbins (US 5,588,648).

Allowable Subject Matter
9.	Claims 15-21 allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a method of making a pet toy as claimed in detail, especially the feature of a first section having a first portion and a second portion and a second section a first portion and a second portion, forming a body with the first section and the second section; the first portions located on a first side of a second plane through the body and the second portions being located on a second side of the second plane. 
Applicant’s arguments were persuasive because they showed that Rose in view of Reinke and Smith neither discloses nor suggests the method of making a pet toy as provided by claim 15. Rose in view of Reinke and Smith teaches forming a body with the first section having a first and second portion and a second section having a first portion and a second portion but not the first portions located on a first side of a second plane through the body and the second portions being located on a second side of the second plane; thus, Rose in view of Reinke and Smith do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643